DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 Response to Arguments
Applicant’s remarks and amendments filed on 08/11/2021 have been fully considered.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that there is no reason to combine or modify Nishimoto with Tai. This is not found persuasive for the following reasons:
It is noted that new grounds of rejection have been made below, where Tai is not relied upon to address the claim limitations pertaining to peel strength.
In response to applicant's argument that Tai is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nishimoto and Tai are both in the field of the applicant’s endeavor, because Nishimoto and Tai both teach a multilayer structure comprising a thermoplastic resin dispersed in an EVOH matrix (Nishimoto, abstract, .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tai provides clear motivation to combine with Nishimoto regarding claims 4, 5, 18, and 19 to achieve improved gas barrier properties and oxygen scavenging performance as well as good transparency (Tai, Col. 16 Lines 8-45).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Secondly, Applicant argues that the standard peel strength does not necessarily occur even in the combination of Nishimoto with Tai. This is found persuasive.
New grounds of rejection have been made below. Tai is not relied upon to address the claim limitations pertaining to peel strength. Akao is newly applied and teaches that it is well known and well within the abilities of those skilled in the art to measure, adjust, and control a standard peel strength between the layer of the resin composition and the layer of the first polyolefin within the claimed range of from 1 to 12 g/30 mm to improve physical strength, improve tear strength, prevent curling, and improve flexibility (Akao, Col. 3 Line 34 – Col. 4 Line 13).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites the negative limitation “wherein the multilayer structure does not contain a layer including a polyamide.” However, the instant disclosure does not contain support for such a negative claim. The instant disclosure only mentions polyamide by positively reciting it as an option for the thermoplastic elastomer B. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (See MPEP 2173.05(i)). The only support for a negative limitation excluding polyamide would be excluding it from the thermoplastic elastomer and/or the layer including the thermoplastic elastomer (the layer of the resin composition of claim 1). Therefore, excluding polyamide from the entire multilayer structure is considered to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 22 recites the limitation “wherein the multilayer structure does not contain a layer including a polyamide.” As stated above, the specification does not provide clear support for this negative limitation. The specification discusses including polyamide as a thermoplastic elastomer and as a copolymer segment of a thermoplastic elastomer in the layer of the resin composition. The specification does not discuss the inclusion or exclusion of polyamide or polyamide copolymer segments for any other components. Therefore, it is unclear if only the thermoplastic elastomer cannot contain a polyamide, or if only the layer including the thermoplastic elastomer (the layer of the resin composition) cannot contain a polyamide, or if all layers of the multilayer structure cannot contain a polyamide. For purposes of examination claim 22 is interpreted as instead reciting “wherein the multilayer structure does not contain a polyamide in the layer of the resin composition.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barbaroux et al. (US-20150360843-A1) in view of Nishimoto et al. (US 4963426 A) and Akao et al. (US 5358785 A).
	Regarding claims 1 and 8, Barbaroux teaches a multilayer structure comprising a layer (core layer) of an ethylene-vinyl alcohol copolymer and a layer (outer layer) of a second polyolefin (Barbaroux, Par. 0001-0002, 0012-0018, 0021-0022, 0026, 0035, 0045, and 0204), wherein the layer of EVOH has one surface adhered to the layer of the second polyolefin (Barbaroux, Par. 0001-0002, 0028, and 0035) via a layer of an adhesive resin (tie layer) (Barbaroux, Par. 0001-0002, 0027-0028, and 0035). Barbaroux’s tie layer satisfies the claim 8 limitation of an adhesive, because it helps connect the layer of EVOH and the layer of the second polyolefin. Barbaroux further teaches wherein the ethylene-vinyl alcohol can be used alone in the core layer or with another substance (Barbaroux, Par. 0012-0018 and 
	Barbaroux does not teach wherein the resin composition comprises a thermoplastic elastomer or wherein the mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 65/35 to 95/5. Barbaroux further does not teach wherein the multilayer structure comprises a first layer of a polyolefin with no polar functional group wherein the layer of the EVOH has one surface directly adjacent to the layer of the first polyolefin with no polar functional group.
	Nishimoto teaches a multilayer structure (heat-shrinkable laminated film) comprising: a layer of a resin composition (B) comprising an ethylene-vinyl alcohol copolymer and a thermoplastic elastomer containing a polyester-based thermoplastic elastomer (Nishimoto, abstract, Col. 1 Lines 5-11, Col. 2 Lines 19-28, and Col. 3 Lines 13-52, see – “elastomers such as polyester elastomers”); and a layer of a first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30 – see “LLDPE”). Nishimoto further teaches wherein a mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 85/15 to 97/3 (Nishimoto, Col. 3 Lines 13-52), which overlaps the claimed range of 65/35 to 95/5, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Nishimoto further teaches wherein the layer of the resin composition has one surface directly adjacent to the layer of the first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30, and Col, 4 Lines 50-59).
	Since both Barbaroux and Nishimoto teach multilayer structures comprising a layer of EVOH and a layer of a polyolefin with no polar functional group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nishimoto to modify Barbaroux and add Nishimoto’s thermoplastic elastomer to the layer of EVOH of Barbaroux in the content range of Nishimoto. This would allow for a resin composition that only comprises the EVOH copolymer and the thermoplastic elastomer. This would further allow for a multilayer structure that is 
Modified Barbaroux does not teach the standard peel strength between the layer of the resin composition and the layer of the first polyolefin is from 1 to 12 g/30 mm. 
Akao teaches a multilayer structure comprising an inner layer comprising an ethylene-vinyl alcohol copolymer resin and an elastomer and an outer layer comprising a polyolefin (Akao, Abstract, and Col. 9 Line 25 – Col. 10 Line 36). Akao further teaches wherein the standard peel strength between the inner layer and the outer layer is from 2 to 50 g/15 mm (4 to 100 g/30 mm) (Akao, Col. 3 Line 34 – Col. 4 Line 13), which overlaps the claimed range of from 1 to 12 g/30 mm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Akao teaches properties can be adjusted by controlling lamination parameters such as pressure, temperature, etc., and can also be adjusted by controlling composition (Akao, Col. 4 Line 31-Col 5. Line 16, Col. 7 Lines 15-17). 
Since both modified Barbaroux and Akao are analogous art as they both teach a multilayer structure comprising a first layer comprising an EVOH copolymer resin and an elastomer and a second layer comprising a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Akao to modify modified Barbaroux and create the multilayer structure of Barbaroux to have a standard peel strength between the layer of the resin composition and the layer of the first polyolefin within the claimed range of from 1 to 12 g/30 mm. This would allow for improved physical strength, improved tear strength, prevention of curling, and improved flexibility (Akao, Col. 3 Line 34 – Col. 4 Line 13).

Regarding claim 23, Modified Barbaroux teaches the multilayer structure of claims 1 and 8 as stated above. Modified Barbaroux further teaches embodiments wherein the multilayer structure can consist of the layer of the first polyolefin with no polar functional group, the layer of the second polyolefin, the layer of the adhesive resin, and the layer of the resin composition as stated above for claims 1 and 8 (Barbaroux, Par. 0001-0002). Therefore, Barbaroux establishes a prima facie case of obviousness over the claim 23 multilayer structure with a reasonable expectation of success (see MPEP 2143).
Claims 1-2, 8, 10-11, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) in view of Akao et al. (US 5358785 A).
Regarding claim 1, Nishimoto teaches a multilayer structure (heat-shrinkable laminated film) comprising: a layer of a resin composition (B) comprising an ethylene-vinyl alcohol copolymer and a thermoplastic elastomer (Nishimoto, abstract, Col. 1 Lines 5-11, Col. 2 Lines 19-28, and Col. 3 Lines 13-52, see – “elastomers such as polyester elastomers”); and a layer of a first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30 – see “LLDPE”). LLDPE is nonpolar and therefore has no polar functional group. Nishimoto further teaches wherein a mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 85/15 to 97/3 (Nishimoto, Col. 3 Lines 13-52), which overlaps the claimed range of  65/35 to 95/5, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Nishimoto further teaches wherein the layer of the resin composition has one surface directly adjacent to the layer of the first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30, and Col, 4 Lines 50-59), and the only resins in the resin composition are the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42). 

Akao teaches a multilayer structure comprising an inner layer comprising an ethylene-vinyl alcohol copolymer resin and an elastomer and an outer layer comprising a polyolefin (Akao, Abstract, and Col. 9 Line 25 – Col. 10 Line 36). Akao further teaches wherein the standard peel strength between the inner layer and the outer layer is from 2 to 50 g/15 mm (4 to 100 g/30 mm) (Akao, Col. 3 Line 34 – Col. 4 Line 13), which overlaps the claimed range of from 1 to 12 g/30 mm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Akao teaches properties can be adjusted by controlling lamination parameters such as pressure, temperature, etc., and can also be adjusted by controlling composition (Akao, Col. 4 Line 31-Col 5. Line 16, Col. 7 Lines 15-17).
Since both Nishimoto and Akao are analogous art as they both teach a multilayer structure comprising a first layer comprising an EVOH copolymer resin and an elastomer and a second layer comprising a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Akao to modify Nishimoto and create the multilayer structure of Nishimoto to have a standard peel strength between the layer of the resin composition and the layer of the first polyolefin within the claimed range of from 1 to 12 g/30 mm. This would allow for improved physical strength, improved tear strength, prevention of curling, and improved flexibility (Akao, Col. 3 Line 34 – Col. 4 Line 13).
Regarding claim 2, modified Nishimoto teaches the multilayer structure according to claim 1, wherein the thermoplastic elastomer comprises a polyester-based thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42).
Regarding claim 8, modified Nishimoto teaches the multilayer structure according to claim 1, wherein more than one olefin resin layer may be laminated onto the laminated structure, the olefin resin layers may be the same olefin resin, and the olefin resin layers may be laminated between the 
Regarding claim 10, modified Nishimoto teaches the multilayer structure according to claim 1, wherein the resin composition consists of the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42, and Tables 1-2).
Regarding claim 11, modified Nishimoto teaches the multilayer structure according to claim 1, wherein the thermoplastic elastomer comprises a polyester-based thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42).
Regarding claim 13, modified Nishimoto teaches the multilayer structure according to claim 1, wherein the thermoplastic elastomer comprises a polyamide-based thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42).
Regarding claim 22, modified Nishimoto teaches the multilayer structure according to claim 1 wherein the layer of the resin composition comprises 70 to 99 wt.% EVOH resin and 1 to 30 wt.% of an elastomer which can be a polyester elastomer (Nishimoto, Col. 3 Lines 13-42 ). Therefore, Nishimoto teaches embodiments wherein the layer of the resin composition does not contain a polyamide and satisfies the claim 22 limitation.
Claims 3, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) in view of Akao et al. (US 5358785 A) as applied to claim 1 above, and further in view of Kurokawa (EP 2436728 A1).
Regarding claim 3, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Modified Nishimoto does not teach wherein, in the resin composition, particles of the thermoplastic elastomer are dispersed in a matrix of the ethylene-vinyl alcohol copolymer.
Kurokawa teaches a multilayer structure (Kurokawa, Par. 0126 - see "multilayer film"), comprising a layer of a resin composition comprising an ethylene-vinyl alcohol copolymer (Kurokawa, Par. 0110 see "EVOH") and a thermoplastic elastomer (Kurokawa, Par. 0110), wherein a mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 65/35 to 95/5 (Kurokawa, Par. 0110 - see" 70/30 to 85/15").  Kurokawa further teaches wherein, in the resin composition, particles 
Since both modified Nishimoto and Kurokawa teach multilayer structures comprising a resin composition comprising ethylene-vinyl alcohol copolymer and a thermoplastic elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kurokawa to modify modified Nishimoto and have the particles of the thermoplastic elastomer be dispersed in a matrix of the ethylene-vinyl alcohol copolymer by adding Kurokawa’s polystyrene elastomer compatibilizer material (C). This would allow for the thermoplastic elastomer to stably exist in the EVOH resin, as well as secure the excellent gas barrier properties inherent to EVOH (Kurokawa, Par. 0125).
Regarding claim 12, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Modified Nishimoto does not teach wherein the thermoplastic elastomer comprises a polyurethane-based thermoplastic elastomer.
Kurokawa teaches a multilayer structure (Kurokawa, Par. 0126 - see "multilayer film"), comprising a layer of a resin composition comprising an ethylene-vinyl alcohol copolymer (Kurokawa, Par. 0110 see "EVOH") and a thermoplastic elastomer (Kurokawa, Par. 0110), wherein the resin composition (EVOH resin) is post modified by urethanization (Kurokawa, Par. 0023-0026) and thus comprises urethane and urethane can be considered part of the thermoplastic elastomer. 
Since both modified Nishimoto and Kurokawa teach multilayer structures comprising a resin composition comprising ethylene-vinyl alcohol copolymer and a thermoplastic elastomer, it would have 
Regarding claim 14, modified Nishimoto teaches the multilayer structure according to claims 1 and 3, wherein the thermoplastic elastomer comprises a compatibilizer which comprises a polystyrene based thermoplastic elastomer (Kurokawa, Par. 0067-0088, 0110-0114, 0125).
Regarding claim 15, modified Nishimoto teaches the multilayer structure according to claims 1 and 3 above, wherein the thermoplastic elastomer comprises a carboxylic acid-containing styrene-based elastomeric resin (Kurokawa, Par. 0067-0088, 0110-0114, 0125).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) in view of Akao et al. (US 5358785 A) and Kurokawa (EP 2436728 A1) as applied to claim 3 above, and further in view of Tai (US 6960376 B2).
Regarding claim 4, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 3. Modified Nishimoto does not teach wherein the thermoplastic elastomer has an average particle diameter of 4.5 µm or less.
Tai teaches a thermoplastic resin is dispersed into an EVOH matrix (gas barrier) (Tai, Col. 1 Lines 45-48 and Col. 16 Lines 8-36), wherein the average particle diameter of the thermoplastic resin is 2 µm or less (Tai, Col. 16 Lines 8-36), which is completely encapsulated by the claimed range of 4.5 µm or less, and therefore satisfies the claimed range, see MPEP 2131.03. 
Since both modified Nishimoto and Tai teach a structure comprising a thermoplastic resin dispersed in an EVOH matrix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tai to modify modified Nishimoto and have the thermoplastic elastomer to have an average particle diameter within the .
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) in view of Akao et al. (US 5358785 A) as applied to claim 1 above, and further in view of Tai (US 6960376 B2).
Regarding claim 5, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Modified Nishimoto does not teach wherein a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer is 0.05 or less.
Tai teaches a refractive index difference between the ethylene-vinyl alcohol copolymer (gas barrier resin) and the thermoplastic elastomer (thermoplastic resin) is 0.05 or less (Col. 3 Lines 58-60). Tai teaches the gas barrier resin is EVOH on column 1, lines 42-44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tai to modify modified Nishimoto and use a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer that is 0.05 or less to allow the film to have good transparency (Tai, Col. 16 Lines 8-45).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) in view of Akao et al. (US 5358785 A) as applied to claim 1 above, and further in view of Taruno (US 2016/0221728 A1).
Regarding claim 6, modified Nishimoto teaches all the elements of the claimed invention as stated above for claim 1. Modified Nishimoto does not teach wherein a delamination area between the layer of the resin composition and the layer of the first polyolefin is from 80 to 300 cm2.
Taruno teaches a multilayer structure (Par. 0006), wherein a delamination area (Par. 0006) between the layer (outer layer) of the resin composition (Par. 0012 - See "EVOH") and the layer (inner 2 (Par. 0051). In Par. 0006, Taruno teaches an inner layer delaminating (peeling) from an outer layer, teaching the limitation a multilayer structure with a delamination area.  In par. 0012, Taruno teaches that the outermost layer is an EVOH layer, and also teaches in par. 0035 that the inner layer can be low density polyethylene thus teaching the limitation "between the layer of the resin composition and the layer of the first polyolefin." Lastly, in Par. 0051, Taruno teaches the body of the container having a diameter of 47 mm (4.7 cm) and a height of 110 mm (11.0 cm) thus having an area of 162 cm2 which falls into the range of 80 to 300 cm2, satisfying that limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Taruno to modify modified Nishimoto by having a delamination area between the layer of the resin composition and the layer of the first polyolefin that is from 80 to 300 cm2. This would allow the inner layer to shrink with a decrease in contents (Taruno abstract), as well as to reduce the degradation of the contents (Taruno, par. 0017).
Regarding claim 9, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Modified Nishimoto further teaches that their multilayer structure can be used for a container (Nishimoto, abstract, Col. 1 Lines 12-24).   
Modified Nishimoto does not teach a delaminatable container, comprising the multilayer structure.
Taruno further teaches a delaminatable container (abstract), comprising the multilayer structure (inner layer and outer layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Taruno to modify modified Nishimoto and create a delaminatable container comprising the multilayer structure according to claim 1. This is because Taruno's delaminatable container uses similar material (EVOH and polyethylene) to Nishimoto's . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A).
Regarding claim 16, Nishimoto teaches a multilayer structure (heat-shrinkable laminated film) comprising: a layer of a resin composition (B) comprising an ethylene-vinyl alcohol copolymer and a thermoplastic elastomer containing a polyester-based thermoplastic elastomer (Nishimoto, abstract, Col. 1 Lines 5-11, Col. 2 Lines 19-28, and Col. 3 Lines 13-52, see – “elastomers such as polyester elastomers”); and a layer of a first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30 – see “LLDPE”). LLDPE is nonpolar and therefore has no polar functional group. Nishimoto further teaches wherein a mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 85/15 to 97/3 (Nishimoto, Col. 3 Lines 13-52), which overlaps the claimed range of 65/35 to 95/5, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Nishimoto further teaches wherein the layer of the resin composition has one surface directly adjacent to the layer of the first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30, and Col, 4 Lines 50-59).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) as applied to claim 16 above, and further in view of Kurokawa (EP 2436728 A1).
	Regarding claim 17, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 16. Nishimoto does not teach wherein, in the resin composition, particles of the thermoplastic elastomer are dispersed in a matrix of the ethylene-vinyl alcohol copolymer.
	Kurokawa teaches a multilayer structure (Kurokawa, Par. 0126 - see "multilayer film"), comprising a layer of a resin composition comprising an ethylene-vinyl alcohol copolymer (Kurokawa, 
	Since both Nishimoto and Kurokawa teach multilayer structures comprising a resin composition comprising ethylene-vinyl alcohol copolymer and a thermoplastic elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto with the teachings of Kurokawa and have the particles of the thermoplastic elastomer be dispersed in a matrix of the ethylene-vinyl alcohol copolymer by adding Kurokawa’s polystyrene elastomer compatibilizer material (C). This would allow for the thermoplastic elastomer to stably exist in the EVOH resin, as well as secure the excellent gas barrier properties inherent to EVOH (Kurokawa, Par. 0125).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) as applied to claim 16 above, and further in view of Tai (US 6960376 B2).
	Regarding claim 18, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 16. Modified Nishimoto does not teach wherein the thermoplastic elastomer has an average particle diameter of 4.5 µm or less.
	Tai teaches a thermoplastic resin is dispersed into an EVOH matrix (gas barrier) (Tai, Col. 1 Lines 45-48 and Col. 16 Lines 8-36), wherein the average particle diameter of the thermoplastic resin is 2 µm 
	Since both modified Nishimoto and Tai teach a structure comprising a thermoplastic resin dispersed in an EVOH matrix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tai to modify modified Nishimoto and have the thermoplastic elastomer to have an average particle diameter within the claimed range of 4.5 µm or less. This would ensure that the gas barrier properties and the oxygen scavenging performance are not lowered and that good transparency can be exhibited (Tai, Col. 16 Lines 8-36).
Regarding claim 19, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 16. Nishimoto does not teach wherein a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer is 0.05 or less.
Tai teaches a refractive index difference between the ethylene-vinyl alcohol copolymer (gas barrier resin) and the thermoplastic elastomer (thermoplastic resin) is 0.05 or less (Col. 3 Lines 58-60). Tai teaches the gas barrier resin is EVOH on column 1, lines 42-44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto to incorporate the teachings of Tai to use a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer that is 0.05 or less to allow the film to have good transparency (Tai, Col. 16 Lines 8-45).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) as applied to claim 16 above, and further in view of Taruno (US 2016/0221728 A1).
	Regarding claim 20, Nishimoto teaches all the elements of the claimed invention as stated above for claim 16. Nishimoto does not teach wherein a delamination area between the layer of the resin composition and the layer of the first polyolefin is from 80 to 300 cm2.
2 (Par. 0051). In Par. 0006, Taruno teaches an inner layer delaminating (peeling) from an outer layer, teaching the limitation a multilayer structure with a delamination area.  In par. 0012, Taruno teaches that the outermost layer is an EVOH layer, and also teaches in par. 0035 that the inner layer can be low density polyethylene thus teaching the limitation "between the layer of the resin composition and the layer of the first polyolefin." Lastly, in Par. 0051, Taruno teaches the body of the container having a diameter of 47 mm (4.7 cm) and a height of 110 mm (11.0 cm) thus having an area of 162 cm2 which falls into the range of 80 to 300 cm2, satisfying that limitation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto to incorporate the teachings of Taruno by having a delamination area between the layer of the resin composition and the layer of the first polyolefin that is from 80 to 300 cm2. This would allow the inner layer to shrink with a decrease in contents (Taruno abstract), as well as to reduce the degradation of the contents (Taruno, par. 0017).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) as applied to claim 16 above, and further in view of Akao et al. (US 5358785 A).
	Regarding claim 21, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 16. Nishimoto does not teach the standard peel strength between the layer of the resin composition and the layer of the first polyolefin is from 1 to 12 g/30 mm. 
	Akao teaches a multilayer structure comprising an inner layer comprising an ethylene-vinyl alcohol copolymer resin and an elastomer and an outer layer comprising a polyolefin (Akao, Abstract, and Col. 9 Line 25 – Col. 10 Line 36). Akao further teaches wherein the standard peel strength between the inner layer and the outer layer is from 2 to 50 g/15 mm (4 to 100 g/30 mm) (Akao, Col. 3 Line 34 – 
Since both Nishimoto and Akao are analogous art as they both teach a multilayer structure comprising a first layer comprising an EVOH copolymer resin and an elastomer and a second layer comprising a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Akao to modify Nishimoto and create the multilayer structure of Nishimoto to have a standard peel strength between the layer of the resin composition and the layer of the first polyolefin within the claimed range of from 1 to 12 g/30 mm. This would allow for improved physical strength, improved tear strength, prevention of curling, and improved flexibility (Akao, Col. 3 Line 34 – Col. 4 Line 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782